DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/097656 07/15/2019.
                                                     Preliminary amendment
3.   Preliminary amendment filed on 01/10/2020 has been acknowledged and considered.
     In the Preliminary amendment, the applicants have been amended the specification and remained claims 1-19.
    Claims 1-19 are currently pending in the application.
                                                            Oath/Declaration
4.   The oath/declaration filed on 08/26/2013 is acceptable.
                                                                    Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                              Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 07/08/2020 and 02/24/2021.
                                                              Specification
7.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).

      The specification needs to be updated.
                                                        Claim Objections
8.    Claim 18 is objected to because of the following informalities:
       In claim 18, line 2, the term “claim 1” should change to – claim 11 --.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.    Claims 1, 7, 10-11, 17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over DU et al., hereafter “DU” (U.S. Publication No. 2018/0005007 A1) in view of CHENG et al., hereafter “CHENG” (U.S. Publication No. 2018/0188873 A1).
      Regarding claim 1, DU discloses a display panel, comprising: 

            an array of pixel units ((012) on arrays substrate (1010, para [0086]) disposed on a first side (top side) of the substrate (011), wherein each of at least some of the pixel units (012) of the array of pixel units comprises: a light emitting layer (311, para [0096]), an anode layer (0121) and a primary cathode layer (314, para [0097]) which is light transmissive disposed on two sides of the light emitting layer (311), the anode layer (0121, para [0097]) being closer to the substrate (011) than the primary cathode layer (314); 
           an array of sensors (fingerprint recognition unit (211) may include an optical fingerprint sensor, para [0265]) disposed on one side of the array of pixel units (012), which is far away from the substrate (011) (e.g. Fig. 1).
      DU discloses the features of the claimed invention as discussed above, but does not disclose each sensor sensing the light emitted from a corresponding pixel unit.
     CHENG, however, discloses each pressure sensor (10) corresponding to one pixel unit (200) (e.g. Figs. 5a-5b and para [0070]).
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of DU to provide each sensor sensing the light emitted from a corresponding pixel unit as taught by CHENG for a purpose of controlling a light sensing area for each sensor for the display panel.
       Regarding claim 10, DU and CHENG discloses a display device comprising a display panel that is rejected under the same rationale sets forth to above claim 1.

     Regarding claims 7 and 17, DU and CHENG (citations to DU unless otherwise noted) discloses further comprising: a packaging layer (014, para [0098] in Fig. 1 or 16 in Fig. 4) disposed on one side of the primary cathode layer (314), which is far away from the light emitting layer (311) (e.g. Fig. 1).
     Regarding claim 19, DU and CHENG (citations to DU unless otherwise noted) discloses wherein sensors in the array of sensors (211/10 in CHENG) correspond to pixel units in the array of pixel units ((012)/200 in CHENG) one to one (e.g. Figs. 5a-5b and para [0070] in CHENG).
10.    Claims 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over DU and CHENG in view of Huang et al., hereafter “Huang” (U.S. Publication No. 2017/0346037 A1).
      Regarding claim 14, DU and CHENG discloses the features of the claimed invention as discussed above, but does not disclose wherein the primary cathode layer comprises a first cathode layer and a second cathode layer, a thickness of the first cathode layer is greater than a thickness of the second cathode layer.
      Huang, however, discloses the cathode electrode comprises a first 
cathode electrode layer and a second cathode electrode layer (para [0046]).
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of DU and CHENG to provide the primary cathode layer comprises a first cathode electrode layer and a 
      DU, CHENG and Huang discloses the features of the claimed invention as discussed above including the thickness of the first cathode electrode layer may be in the range of about 0.2 nm to 100 nm, preferably 1 to 50 nm and If no second cathode electrode layer is present, the thickness of the first cathode electrode layer may be in the range of 1 to 25 nm.  If a second cathode electrode layer is present, the thickness of the first cathode electrode layer may be in the range of 0.2 to 5 nm (para [0093]) while the applicant claimed a thickness of the first cathode layer is greater than a thickness of the second cathode layer.
       However, the selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide the thickness of the first cathode layer is greater than the thickness of the second cathode layer, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
        Regarding claim 15, DU, CHENG and Huang discloses the features of the claimed invention as discussed above, but does not disclose wherein a material of the first cathode layer is indium zinc oxide; a material of the second cathode layer is magnesium-silver alloy.
      Huang, however, discloses the cathode electrode comprises transparent conductive oxide (TCO), metal sulfide and/or Ag, preferably indium tin oxide (ITO), indium zinc oxide (IZO), zinc sulfide or Ag.  Most preferred are ITO and Ag (para [0096]) and the 
     It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the material first cathode and second cathode layer teaching of Huang with DU and CHENG because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve the light emission for the display device. MPEP 2144.06.
       Regarding claim 16, DU, CHENG and Huang discloses the features of the claimed invention as discussed above including the thickness of the first cathode electrode layer may be in the range of about 0.2 nm to 100 nm, preferably 1 to 50 nm and If no second cathode electrode layer is present, the thickness of the first cathode electrode layer may be in the range of 1 to 25 nm.  If a second cathode electrode layer is present, the thickness of the first cathode electrode layer may be in the range of 0.2 to 5 nm (para [0093]) while the applicant claimed wherein the thickness of the first cathode layer is not less than 2000 angstroms; the thickness of the second cathode layer is 300 to 500 angstroms.
.
                                                      Allowable Subject Matter
11.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 2-6, 8-9, 12-13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose further comprising: a pixel defining layer for defining the array of pixel units; wherein each of the at least some of the pixel units further comprises an auxiliary cathode and a connector, the connector is disposed in the pixel defining layer to electrically connect the auxiliary cathode with the primary cathode layer, the auxiliary cathode being closer to the substrate than the primary cathode layer as cited in claim 2 and further comprising: a color filter layer disposed on a second side of the substrate, the second side of the substrate being far away from the array of pixel units as cited in claim 8 and wherein a projection of the sensor on the substrate covers a projection of a corresponding pixel unit on the substrate as cited in claim 9 and wherein each of the at least some pixel units further comprises an auxiliary cathode and a connector, the connector is disposed in a pixel defining layer defining the array of 
        Claims 3-6 and 13 are directly or indirectly depend on claims 2 and 12, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       Note: Claim 18 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
                                                               Conclusion
12.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 


/PHUC T DANG/Primary Examiner, Art Unit 2892